Order entered October 26, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00909-CR

                             EX PARTE QUINCY BLAKELY

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. WX18-90017-M

                                          ORDER
      The record has been filed in this appeal.

      We ORDER appellant to file his brief by November 14, 2018. We ORDER the State

to file its brief by December 4, 2018. If either party fails to file a brief by the d ue

date, the appeal will be submitted without that party’s brief.

      The Court will notify the parties of the submission date and panel

assignment upon completion of briefing.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE